Citation Nr: 0613527	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-20 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran retired from active military service in October 
1983 after serving 20 years.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 RO decision that, in pertinent part, 
denied service connection for a skin disorder.

In May 2005, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  

In August 2005, the Board remanded this case for additional 
evidentiary development and to ensure compliance with VA's 
duties to notify and assist.


FINDINGS OF FACT

1.  The veteran received inservice treatment for pityriasis 
rosea, and this condition was acute and transitory and 
resolved without residual disability.  

2.  The veteran is not currently diagnosed with a chronic 
skin condition.


CONCLUSION OF LAW

Claimed skin disorder was not incurred or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 38 
C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The veteran is seeking service connection for a skin 
disorder.  At his Travel Board hearing before the Board, the 
veteran testified that he was treated for a skin disorder on 
his shoulders, back and upper arms on both sides while 
stationed in Vietnam in 1966 or 1967.  He reported that he 
has continued to have problems with itching and irritation of 
the skin on his back, shoulders and upper arms, mostly during 
the summer or when he has contact with starch, and that he 
has been treating this condition with over-the-counter 
medications.

A review of his service medical records revealed treatment 
for a skin disorder in November 1977.  The report noted the 
veteran's complaints of a fungus growth to the right and left 
side and back area for the past three days.  Physical 
examination revealed a rash on the right anterior flank with 
multiple smaller pink, oval, scaly lesions scattered on the 
truck.  The report concluded with an assessment of pityriasis 
rosea.  A follow-up treatment report, dated in January 1978, 
noted an assessment of resolving pityriasis rosea.  A 
periodic physical examination, performed in May 1980, noted 
that his skin was normal.  The veteran's separation 
examination, performed in August 1983, also noted that his 
skin was normal.

In August 2002, the veteran filed his present claim seeking, 
in part, service connection for a skin disorder.  In support 
of his claim, the RO obtained VA and private treatment 
records, dated from 2002 to 2003.  A review of these records 
revealed treatment for a variety of conditions, included 
cirrhosis of the liver and a spider angioma on the chest.  
There is, however, no evidence of a chronic skin disorder of 
the back, shoulders and upper arms.

In considering the veteran's claim, the Board fully accepts 
the veteran's was treated for a skin disorder during service.  
However, this condition appears to have been acute and 
transitory.  The January 1978 treatment report noted that 
this condition was resolving, and no additional treatment is 
shown.  Moreover, subsequent physical examinations, performed 
in May 1980 and in August 1983, listed the veteran's skin as 
normal.  Finally, post service medical records fail to show 
any current evidence of a chronic skin disorder involving the 
shoulders, back and upper arms on both sides.

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability. Degmetich v. Brown, 104 F.23d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the veteran does not have the medical expertise to 
diagnose himself with a chronic skin disorder and then 
associate this condition with his active duty service.   

Pursuant to the Board's prior remand in August 2005, the RO 
scheduled the veteran for a VA examination for skin in 
September 2005.  The veteran, however, failed to attend this 
examination.

In the absence of a current medically diagnosed chronic skin 
disorder there is no basis for service connection.  As the 
preponderance of the evidence is this claim, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in September 2002 VA notified the 
veteran of the basic elements of service connection claims 
and informed him that, if he provides information about the 
sources of evidence or information pertinent to the elements 
of the claim (including medical records, employment records, 
records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letter also informed him that he ultimately 
is responsible for substantiating his claim even though the 
law requires VA assistance in claim substantiation, and that 
he can submit relevant evidence on his own.  With respect to 
the fourth element of a valid notice, the October 2005 letter 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
notice.  He was notified of what the evidence must show to 
result in service connection, and was told about his and VA's 
respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

The duty to assist does not attach where the claimant does 
not adequately identify relevant records.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C. §§ 5103A(b)(1), 
5107(a).

Here, the RO obtained the veteran's service medical records, 
all available VA and private treatment records.  The veteran 
has not identified any additional available evidence which is 
pertinent to the claim adjudicated in this decision and has 
not been associated with the claims folder.  On this point, 
the veteran testified that he has treated this condition on 
his own using over-the-counter medications.

Moreover, the veteran was scheduled for, but failed to report 
at, a September 2005 VA skin examination relating to this 
claim.  This failure to report occurred after he had been 
given notice of 38 C.F.R. § 3.655.  Moreover, a letter from 
the RO to the veteran, dated in October 2005, noted that an 
additional VA examination would be scheduled for the veteran 
if he so requested within 30 days.  No response was received.  
Thus, the Board finds that the duty to assist was met.


ORDER

Service connection for a skin disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


